06/28/2022


                                          DA 20-0268
                                                                                           Case Number: DA 20-0268

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2022 MT 123N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

DESIRAE ELLEN MCDONOUGH,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Nineteenth Judicial District,
                       In and For the County of Lincoln, Cause No. DC 17-126
                       Honorable Matthew J. Cuffe, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Haley Connell Jackson, Assistant
                       Appellate Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Mardell Ployhar, Assistant
                       Attorney General, Helena, Montana

                       Marcia Boris, Lincoln County Attorney, Libby, Montana



                                                   Submitted on Briefs: January 19, 2022

                                                              Decided: June 28, 2022


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Dirk Sandefur delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion. It shall not be cited and does not

serve as precedent. The case title, cause number, and disposition will be included in our

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Desirae Ellen McDonough (McDonough) appeals the imposition of restitution in

the amount of $92,189.50 in her March 2020 judgment of conviction in the Montana

Nineteenth Judicial District Court, Lincoln County, on the offense of elder exploitation, a

felony in violation of § 45-6-333, MCA (2015). We affirm.

¶3     On October 17, 2017, the State charged McDonough with elder exploitation and

two counts of witness tampering, a felony in violation of § 45-7-206, MCA, all allegedly

committed in April 2015 through August 2017. In support of the elder exploitation charge,

the State’s Information alleged that McDonough:

       purposely or knowingly obtained[,] used[,] or attempted to obtain or use an
       older person’s funds with the intent to temporarily or permanently deprive
       the [] person of the use, benefit, or possession of the funds to benefit someone
       other than [that] person and [while] in a position of trust or confidence with
       the [77 year-old subject,] . . . obtained multiple loans from [him] under false
       pretenses . . . [with] no intention of repaying [them].[1]



1
  Section 45-6-333, MCA (2015), was not in effect until October 1, 2015. Elder exploitation as
defined by § 52-3-803(3), MCA (2013), was thus the essential equivalent of the charged offense
as applied to McDonough’s charged conduct. Based on the substantive equivalency of § 45-6-333,
MCA (2015) to § 52-3-803(3), MCA (2013), as applied to the facts at issue, McDonough concedes
that the technical discrepancy in the charged offense does not affect her narrow assertion of error
on appeal.

                                                2
¶4     At a pretrial hearing on a motion to dismiss for lack of probable cause, the alleged

victim (French) testified that, after earlier introducing himself to McDonough in response

to her brokerage business office sign, the two reached an agreement under which

McDonough would refer qualified individuals to French for personal loans on specified

terms. Starting in 2010, however, McDonough herself began borrowing money from

French. He testified that, in April of 2015, at her suggestion, they agreed to consolidate

her prior loans, and McDonough and her partner then executed a secured promissory note

on the combined sum of $70,826.50, at 12% interest. French testified that, based on

McDonough’s representations of personal emergencies, he thereafter made several more

loans to her, some of which were unsecured and interest free, in the total principal amount

of $18,600. He testified that McDonough made payments totaling $3,700 in 2015 and

2016, but stopped making payments after October 2016.

¶5     French testified that, after McDonough discovered that her partner gave French four

bad checks totaling $10,000 on a closed or insufficient bank account and was being

prosecuted for writing bad checks, she threatened that French would be federally

prosecuted if he did not tell law enforcement that he had received $10,000 in payment on

her loans. He testified that she also later threatened him with litigation if he disclosed any

information to law enforcement about their financial dealings.

¶6     Pursuant to a plea agreement, McDonough ultimately pled “no contest” to elder

exploitation in return for dismissal of the witness tampering charges, and the State’s joint

sentencing recommendation for a deferred six-year sentence, with restitution to be
                                              3
determined upon hearing. As the admitted basis for the charge, McDonough asserted at

the change of plea hearing that a no contest plea was in her best interests and thus admitted

that, between “April 2015 to August 2017,” she “nearly obtained or attempted to obtain []

French’s money with the intent to temporarily or permanently deprive him of that money.”

At the restitution hearing, based on French’s affidavit of pecuniary loss as included in the

presentence investigation report, the State sought restitution in the total amount of

$92,189.50, including $70,826.50 in outstanding loan debt consolidated under the April

2015 note, $18,600 in subsequent loan debt, less approximately $3,700 in payments made,

plus approximately $6,300 in related attorney fees/costs. While she disputed the tabulation

of outstanding loan debt based on amounts of prior payments made and the amount of

restitution imposed on her partner upon conviction for writing bad checks, McDonough

did not dispute the initial loan debt consolidated in the April 2015 note ($70,826.50) or the

total initial amounts of the subsequent loans ($18,600). On sentencing, the District Court

imposed a six-year deferred sentence pursuant to the plea agreement and ordered

McDonough to pay $92,189.50 in restitution.

¶7     On appeal, McDonough asserts that the District Court erroneously determined that

her outstanding loan debt to French included $70,826.50. She essentially asserts that the

calculation erroneously failed to account for the limited terms of the subsequent April 2015

promissory note which reflected and consolidated her prior loan disbursements from

French. She ultimately asserts that the State presented insufficient evidence to prove that,

in the timeframe specified in the charging documents, she caused French to incur actual
                                             4
pecuniary loss in the amount claimed. See §§ 46-18-201(5), -241(1), -243(2)(a)(i)(A),

MCA (sentencing court shall “require payment of full restitution to” a “victim” in the

amount of “loss” suffered “as a result of . . . the commission of an offense”); State v. Cole,

2020 MT 259, ¶¶ 4-8 and 16, 401 Mont. 502, 474 P.3d 323 (reversing imposed restitution

for costs of methamphetamine use remediation of entire apartment due to lack of proof of

causation where the subject criminal conduct was limited to possession of residue and glass

pipe discovered in one room of the apartment); State v. Simpson, 2014 MT 175, ¶¶ 20-24

and 29, 375 Mont. 393, 328 P.3d 1144 (reversing imposed restitution for two

stolen/damaged boats not included in the list of charged items the defendant admitted to

stealing); State v. Breeding, 2008 MT 162, ¶¶ 18-19, 343 Mont. 323, 343 P.3d 313

(reversing imposed restitution for claimed vehicle damage that occurred before the

admitted acts constituting the charged theft due to lack of proof of causation); In re B.W.,

2014 MT 27, ¶¶ 23-31, 373 Mont. 409, 318 P.3d 682 (reversing imposed restitution due to

lack of proof of causation to extent based on vandalism committed by third-parties on days

other than those on which defendant’s vandalism occurred); State v. Hatfield, 256 Mont.

340, 346, 846 P.2d 1025, 1029 (1993) (“court has no power to impose a sentence in the

absence of specific statutory authority”).

¶8     Issues not preserved by contemporaneous objection are generally waived and thus

not subject to review on direct appeal. Section 46-20-104(2), MCA; State v. Thibeault,

2021 MT 162, ¶ 9, 404 Mont. 476, 490 P.3d 105 (citing State v. Parkhill, 2018 MT 69,

¶ 16, 391 Mont. 114, 414 P.3d 1244; State v. Ashby, 2008 MT 83, ¶ 22, 342 Mont. 187,
                                              5
179 P.3d 1164; and State v. Kotwicki, 2007 MT 17, ¶¶ 8 and 22, 335 Mont. 344, 151 P.3d

892). As a narrow sentence-specific exception to the general rule, “unpreserved assertions

of error that a particular sentence or sentencing condition was either facially illegal (i.e., of

a type or character not authorized by statute or otherwise in excess of the statutorily

authorized range or limit for that type of sentence or condition), or facially legal but

authorized by a facially unconstitutional statute, are subject to review for the first time on

appeal.” Thibeault, ¶ 9 (citing State v. Coleman, 2018 MT 290, ¶¶ 7-11, 393 Mont. 375,

431 P.3d 26; Parkhill, ¶ 16; State v. Strong, 2009 MT 65, ¶¶ 7-16, 349 Mont. 417, 203 P.3d

848; Kotwicki, ¶¶ 6-22; State v. Garrymore, 2006 MT 245, ¶¶ 9-15, 17, and 35, 334

Mont. 1, 145 P.3d 946; State v. Lenihan, 184 Mont. 338, 342-43, 602 P.2d 997, 999-1000

(1979)). However, while “[a]n otherwise facially legal sentence or condition is nonetheless

illegal if not imposed in compliance with affirmative statutory prerequisites or mandates

for that type of sentence or condition,” “unpreserved challenges to sentences or conditions

on the basis of non-compliance with affirmative statutory prerequisites or mandates for that

type of sentence or condition are not reviewable under the [narrow] Lenihan exception.”

Thibeault, ¶ 10 n.4 (internal citations omitted—emphasis original). See also, e.g., State v.

Youpee, 2018 MT 102, ¶ 11, 391 Mont. 246, 416 P.3d 1050 (Lenihan exception not

applicable to unpreserved objection that court “fail[ed] to state [] reason for” facially legal

denial of discretionary street credit as required by § 46-18-203(7)(b), MCA (2015)—

internal citations omitted); State v. Johnson, 2011 MT 286, ¶¶ 10 & 14, 362 Mont. 473,

265 P.3d 638 (Lenihan exception not applicable to unpreserved objection to facially legal
                                               6
restitution imposition that the amount imposed was not supported by adequate

proof/documentation in presentence investigation report); State v. Swoboda, 276 Mont.

479, 481-82, 918 P.2d 296, 298 (1996) (Lenihan exception not applicable to unpreserved

objection to facially legal sentence that court failed to consider sentencing alternatives as

required by statute).2

¶9     Here, the $92,189.50 restitution obligation imposed on McDonough is a facially

legal sentencing provision as authorized under §§ 46-18-201(5), -241(1), -243(2)(a)(i)(A),

MCA. She did not dispute below the initial amounts of the 2015 note and subsequent loans.

The essence of her assertion of error, that the State failed to prove that the charged conduct

to which she pled “no contest” caused French to incur actual pecuniary loss in the amount

claimed and assessed, neither challenges the facial legality of her restitution obligation, nor

the facial constitutionality of the authorizing restitution statutes. In essence, she asserts

only that her restitution obligation is illegal due to failure to comply with a statutory

prerequisite for imposition of that amount of restitution, i.e., adequate proof of the actual

pecuniary loss caused by her charged criminal conduct, a merely objectionable matter not

timely raised by contemporaneous objection below.3 Under these circumstances, we hold


2
  While the common law plain error doctrine is a separate, distinct, and more generally applicable
exception to the contemporaneous objection/waiver rule, plain error review is generally not
applicable to unpreserved challenges to facially legal sentences or sentencing provisions in order
to avoid nullification of the specific Lenihan exception. Thibeault, ¶ 10 n.4 (internal citations
omitted).

3
  We note further that McDonough’s charged conduct was not limited to merely obtaining the
subject loans from French during the specified time period, but also, inter alia, that she “used”
them without repayment “with the intent to . . . deprive” him thereof.
                                                 7
that the Lenihan exception to the contemporaneous objection/waiver rule does not apply to

McDonough’s unpreserved assertion of error on appeal.

¶10   Because this case presents a question controlled by settled law or by the clear

application of applicable standards of review, we dispose of it via a non-cite memorandum

opinion pursuant to Section I, Paragraph 3(c) of our Internal Operating Rules. Affirmed.


                                                /S/ DIRK M. SANDEFUR


We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                           8